DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/07/2022 is acknowledged.
In the reply, applicant indicates that claims 11-20 are cancelled, claims 21-24 have been added.  Therefore claims 1-10, 21-24 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor” in claims 22-24, and the “first button”, “second button” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 20040/0577773).
Regarding claim 1, Gray teaches a deodorant stick device to apply a deodorant composition to a surface of a human body, the deodorant stick device comprising: a body component (16, 17) configured to contain a deodorant composition (interpreted as having high viscosity); a base component (2) configured to couple a first end of the body component (lower edge of 16, 17) to a first surface (end of base component with groove) of the base component; a handle component (6) that includes a shaft (as shown in the Figures) extending from a rigid member, the handle component configured to couple to a second surface of the base component (as shown in the Figures which is the opposite side of the end with groove) by extending the shaft through a first hole (as shown in the Figures where the shaft goes through the base component) positioned on the base component and engaging a cartridge adapter (11); and a cover component (7, 9) configured to couple to a second end of the body component.  
Gray further teaches in claim 2 wherein the cartridge adapter couples to the shaft and is positioned approximately opposite the handle component (as shown in the Figures);
in claim 3 wherein the base component is positioned along the shaft component between the handle component and the cartridge adapter (as shown in the Figures); 
in claim 6 the body component further comprising: an elongate body extending between the first end and the second end (as shown in the Figures); a first aperture positioned at the first end; a second aperture positioned at the second end (as shown in the Figures 16 & 17 form an aperture at both ends); and a channel (space taken up by 13) extending between the first and the second along the length of the elongate body;
in claim 7 wherein the first hole extends between the first surface of the base component and a second surface of the base component, wherein the second surface is positioned-opposite the first surface (as shown in the Figures); 
and in claim 8 wherein the elongate body includes a first thickness and a second thickness (as shown in the Figures one end is narrower than the opposite other end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gray, in view of Trochel (US 2022/0000246).
Regarding claim 21, Gray teaches substantially all features of the claimed invention except for wherein the body component includes a first magnet proximate to the first end, and wherein the base component includes a second magnet proximate to the first surface. 
Attention is directed to Trochel that teaches wherein the body component includes a first magnet (MC) proximate to the first end (near 4), and wherein the base component (8) includes a second magnet (MB) proximate to the first surface (4A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnets to engage components together, in view of Trochel's teaching.  Magnetic force easily combine components together and keeps the components engaged with each other but also allows the components to be detached when necessary thereby providing versatility.  

Allowable Subject Matter
Claims 4-5, 9-10, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0054110 to Wiesenthal et al, and US 2013/0028649 to Kobayashi are directed to the state of art as a teaching of deodorant containers with refillable cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754